Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Title
There is a miss-spelled word in the title. The word [weighting] is cancelled. The examiner changes the title to include the word –weighing--. 
The title, [multipurpose holder for kitchen utensils with weighting scale and timer] suggests that the holder, timer and a scale and other items are not all combined into one article. As stated in the special description, the design is a tool integrating together a utensil holder, scale and timer, spice rack and storage drawer. For clarity, the examiner changes the title to the following:
--Multipurpose Holder for Kitchen Utensils Integrated with Weighing Scale and Timer --
Specification
The special description restates the angle of view of figures but it includes more clear and complete descriptions of them than the list of descriptions. For clarity, this information is added to the description for each figure and the material regarding angle of view is cancelled from the special description. 
In the statement after the descriptions in the list of views, figure 1.2 is described as [a left, back perspective view]. If figure 1.4 is the front of the article, then the angle in figure 1.2 shows the right, and back. Figure 1.4 is rotated to the left to reveal the right side. This is further clear because the large square open receptacle is on the right in figures 1.1, 1.2, 1.3, 1.4 and 1.9. 

For accuracy and clarity, the descriptions of each figure, the amended special description and claim now read:
-- 1.1 is a right, front perspective view of a Multipurpose Holder for Kitchen Utensils Integrated with Weighing Scale and Timer;
1.2 is a right, back perspective view, thereof;
1.3 is a bottom, front perspective view, thereof; 
1.4 is a front view, thereof;
1.5 is a back view, thereof;
1.6 is a top plan view, thereof;
1.7 is a bottom plan view, thereof; 
1.8 is a left elevation view; and 
1.9 is a right elevation view. 
The design integrates a weighing scale, a timer, a utensil pot, a spice rack, a storage drawer and a chopping board holder on the back.
CLAIM: The ornamental design for a Multipurpose Holder for Kitchen Utensils Integrated with Weighing Scale and Timer. --
 Conclusion
The instant application is in condition for allowance.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached on Monday through Friday, 10:00 a.m. to 6:30 p.m. ET.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If attempts to reach the examiner by telephone are unsuccessful, the applicant can reach the examiner's supervisor, Susan Bennett Hattan by phone at (571) 272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see
http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  
Questions regarding access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN S ACKER/Primary Examiner, Art Unit 2918